Citation Nr: 0902387	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-20 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 70 percent disabling. 

2.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a 
bilateral foot disorder.

3.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a 
disorder of the right arm or shoulder.

4.  Entitlement to service connection for a disorder of the 
left arm or shoulder.

5.  Entitlement to service connection for blocked arteries, 
including due to smoking, including as secondary to service-
connected PTSD.  

6.  Entitlement to service connection for bladder cancer, 
including due to smoking, including as secondary to service-
connected PTSD.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from June 1963 to June 1967.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2008 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing conducted at the 
RO.  A transcript is in the claims file.  

The issues of entitlement to an increased evaluation for 
PTSD, entitlement to service connection for a right arm or 
shoulder disorder on a reopened basis, and entitlement to 
service connection blocked arteries and bladder cancer, are 
all addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  By an RO rating action in September 1994, the veteran's 
claim of service connection for any bilateral foot disorder 
was denied.  The rating action as to that claim became final 
when not timely appealed.  

2.  The evidence received since the last prior denial of the 
claim for service connection for a bilateral foot disorder 
relates to unestablished facts necessary to substantiate that 
claim, and creates a reasonable possibility of substantiating 
that claim.

3.  By an RO rating action in April 1968, the veteran's claim 
of service connection for a right shoulder disorder was 
denied.  The rating action as to that claim became final when 
not timely appealed.  

4.  The evidence received since the last prior denial of the 
claim for service connection for a right shoulder disorder 
relates to unestablished facts necessary to substantiate that 
claim, and creates a reasonable possibility of substantiating 
that claim.

5.  Bilateral pes planus developed in service.

6.  Bilateral arthritis of the feet was present within the 
first post-service year.  
 
7.  A left shoulder or arm disorder did not develop in 
service and is not otherwise shown to be causally related to 
service.




CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
last final decision denying service connection for a 
bilateral foot disorder, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156 (2008).

2.  New and material evidence has been received since the 
last final decision denying service connection for a right 
shoulder disorder, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2008).

3.  The criteria for service connection for bilateral pes 
planus and arthritis of the feet are met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

4.  The criteria for service connection for a disorder of the 
left arm or shoulder are not met.  38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The Board herein grants the veteran's appealed request to 
reopen his claims for service connection for any disorder of 
the feet, and for a right arm or shoulder disorder.  The 
reopened claim for a disorder of the feet has been granted 
herein, with a grant of service connection for bilateral pes 
planus and bilateral arthritis of the feet.  The reopened 
claim for a right arm or shoulder disorder is the subject of 
Remand, below.  Hence, the Board considers the claim for 
service connection for a disorder of the feet to be satisfied 
by the Board's adjudication herein, and there is no 
reasonable possibility that any notice or development 
assistance would further the claim.  Further, to the limited 
extent of the reopening herein of the claim for service 
connection for a right arm or shoulder disorder claim, there 
is no reasonable possibility that any notice or development 
assistance would further that claim.

VA has fulfilled the above VCAA notice and development 
assistance requirements in this case with regard to the 
remaining claim herein adjudicated of entitlement to service 
connection for a disorder of the left arm or shoulder.  Based 
on the veteran's original claim in September 2004 addressing 
generally a disorder of the "arms and shoulders," the RO 
appropriately issued an October 2004 VCAA letter addressing 
generally an arm disorder and a shoulder disorder, without 
specifying left or right.  By this development letter, the 
veteran was informed of the notice and duty-to-assist 
provisions of the VCAA, and was informed of the information 
and evidence necessary to substantiate that claim.  This 
notice letter was prior to the initial adjudication of the 
claim by the appealed RO rating action in December 2004. 

The VCAA letter informed the veteran of the bases of review 
and the requirements to sustain the appealed claim for 
disorders of the arms and shoulders, including the need for 
increased specificity regarding the nature of the disability 
claimed and how it is alleged to be related to service.  
While the Board notes that the RO in the VCAA letter reported 
that a claim for service connection for a disorder of the 
arms (and right shoulder) was previously denied by an April 
1968 rating action, and while the RO in its April 1968 rating 
action noted an issue of service connection including for 
"arms", a disorder of the left arm was not further 
addressed in that April 1968 rating action.  This discrepancy 
is ultimately non-prejudicial to the present claim, because 
as the veteran has effectively clarified including by 
testimony before the undersigned at the October 2008 Travel 
Board hearing, the focus of the veteran's left upper 
extremity claim is the left shoulder, and the left shoulder 
was not addressed in prior adjudication.  

By the October 2004 VCAA letter the veteran was also told 
that it was ultimately his responsibility to see that 
pertinent evidence not in Federal possession is obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. 

In the present case, although the October 2004 VCAA notice 
letter addressing the appealed service connection claim for a 
disorder of the left arm or shoulder did not address the 
downstream issues of initial rating and effective date with 
regard to this claim, such errors are harmless because 
service connection for a disorder of the left arm or shoulder 
is herein denied.
 
The October 2004 VCAA letter sent to the veteran requested 
that he advise of any VA and private medical sources of 
evidence pertinent to his claim, and to provide necessary 
authorization to obtain those records.  It also requested 
evidence and information about treatment after service, in 
support of the claim.  In submissions or development in the 
course of appeal, pertinent VA and private treatment records 
were submitted or obtained by the RO.  The RO appropriately 
requested records from sources indicated by the veteran for 
which he provided appropriate authorization.  The veteran was 
also appropriately informed, including by the appealed rating 
decisions, an SOC, and subsequent SSOCs, of records obtained, 
and, by implication, of records not obtained.  He was also 
adequately informed of the importance of obtaining all 
relevant records.  He has not provided authorization to 
obtain any additional existing evidence presenting a 
reasonable possibility of furthering the appealed claim here 
denied.  Rather, received private records, including a March 
2000 letter from a private treating physician, were 
associated with the claims file, and a July 2005 reply from 
the private Nazareth Hospital informed that records of the 
dates specified by the veteran were too old, and hence had 
since been purged and were unavailable.  No further statement 
has been received by the veteran indicating the existence of 
additional pertinent evidence to be obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio, supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
veteran has presented no avenues of evidentiary development 
that the RO has not pursued by query.  Hence, the case 
presents no reasonable possibility that additional 
evidentiary requests would further the claim for service 
connection for a left arm or shoulder disorder.  38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the veteran presents a claim for service 
connection and meets the low threshold requirements there is 
an event, injury, or disease in service; there is evidence of 
current disability; the medical evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim; and the veteran indicates that the claimed disability 
or symptoms may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, while the veteran has alleged that he has a left 
shoulder disorder due to service, he had not provided any 
cogent theory of such a relationship, except to note that he 
was contending that he injured his right shoulder in service 
firing weapons, and that this right shoulder injury, by some 
means unspecified, implicated a relationship between service 
and the left shoulder as well.  He has not alleged specific 
injury to the left shoulder in service or continuity of 
symptoms of the left shoulder from service to the present, or 
even a left shoulder disorder proximate to service.  The 
veteran has also not presented any medical or other evidence 
indicating a causal link between service and a current left 
shoulder disorder.  Accordingly, absent evidence indicating a 
link to service, a medical examination addressing the claim 
for service connection for a left arm or shoulder  disorder 
is not warranted.  38 C.F.R. § 3.159(c)(4); see 38 C.F.R. 
§ 3.303; Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's 
statutory duty to assist is not a license for a "fishing 
expedition").

The veteran has addressed his claim for service connection 
for a left arm or shoulder disorder by written statements as 
well as by Travel Board hearing testimony before the 
undersigned.  There is no indication that he desires a 
further opportunity to address this claim that has not been 
fulfilled.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal of entitlement to 
service connection for a disorder of the left arm or 
shoulder.  See Quartuccio, supra.  The Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claim.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice and development as completed up to the present time, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the appellant.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

II.  Laws Governing Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2008) ; 38 C.F.R. § 3.303(a) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

If a disorder noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service. 38 U.S.C.A. §§ 1101, 1110 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.30.

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to determine service connection.  See Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
disorders, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2008). "Satisfactory evidence" is 
credible evidence.  Collette, 82 F.3d at 392.  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  This provision does not establish a 
presumption of service connection; rather, it eases a combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  Collette, 82 F.3d at 392.  The reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service; both of these inquiries 
generally require competent medical evidence.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and conduct de novo review of the claim on the 
merits.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

For those claims to reopen a finally decided claim received 
on or after August 29, 2001, new evidence means existing 
evidence not previously submitted to agency decision makers.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (effective from 
August 29, 2001).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

III.  Factual Background

An in-service injury reported dated in May 1966 noted that 
the veteran had received a punji stick wound to the left 
foot.  A treatment record account of the incident informs 
that while on a sweep operation his unit came under fire and 
took cover, and he stepped into a punji pit with bamboo 
stakes.  Treatment was performed by the company corpsman in 
the field, and he was then admitted to the battalion aid 
station for observation and treatment.  He was treated and 
returned to duty.  

In service in August 1966 the veteran was seen at a base camp 
hospital for complaints of pain in the right knee and thigh.  
The pain had reportedly grown worse, with the veteran walking 
with a limp for a week.  He reported that he had a sudden 
onset of this pain, and that one day ago his knee gave way 
and he fell.  He denied any precipitating trauma.  Upon 
examination, the right hip had limited range of motion.  X-
rays of the pelvis were negative.  The examiner diagnosed 
synovitis of the right hip joint.  

A service hospitalization record approximately two weeks 
later in August 1966 noted a history of the veteran 
reportedly falling down while running up a hill that month, 
with complaints of pain in the right hip.  The veteran stated 
upon follow-up that he was unable to walk on the leg due to 
the injury, and he also then complained of discomfort in the 
right shoulder and right knee.  Histories were noted of a 
punji stick injury to the left ankle in Vietnam, of a 
shrapnel wound to the left back also in Vietnam, and of a 
fracture to the right wrist, now healed.  Upon physical 
examination, there was limited free range of motion of the 
right leg.  There was moderate tenderness to palpation in the 
anterior deltoid area of the right shoulder, over the humeral 
head, but with full range of motion of the shoulder.  The 
right knee examination was negative for abnormalities.  X-
rays of the three parts were essentially normal.  After two 
days of bed rest, all the veteran's symptoms of the three 
parts reportedly cleared, and the veteran was discharged to 
full duty.  

In service in March 1967 the veteran was seen at an 
orthopedic clinic for complaints including of pain in the 
calf after standing for half an hour, with a provisional 
diagnosis of pes planus.  The examiner observed that the 
veteran had normal joints standing, with only mild pes 
planus.  

The veteran's service separation examination in June 1967 is 
negative for any disorders of the feet, arms, shoulders, 
arteries, or bladder.  He submitted an original claim for 
"back, leg, arms, flat feet as result of shrapnel wounds" 
in October 1967.  

He was afforded a VA examination in January 1968, when he 
reported that he stepped on a punji stick in May 1966 and 
injured his left ankle area, with a small piece of shrapnel 
the size of a dime reportedly removed by a corpsman ten days 
later.  He reported having no injuries to his arms.  His 
"major complaint" at the January 1968 examination was pains 
in both legs, worse on the right.  No notation was made of 
his (impliedly present) other complaints at that time.  The 
examiner found the veteran's cardiovascular system normal, 
with the absence of varicose veins.  The examiner noted that 
the veteran reportedly had a shrapnel wound to the posterior 
thoracic region, but with no present complaints and no 
visible residual scar.  The examiner observed that there was 
a 1/8-inch scar as a residual of the punji stick laceration 
of the left medial malleolus, with no residual tenderness or 
deformity from that injury.  The examiner further observed 
that the veteran's feet exhibited normal gait and normal 
running in place.  Findings referable to the feet were 
entirely normal or negative, without even localized 
callouses.  The examiner noted that there were subjective 
symptoms only, and assessed, in pertinent part, the residuals 
of wound to the left ankle, and chronic left foot strain by 
history.

X-rays of both feet in February 1968 showed mild pes planus 
deformity.  The examiner commented that examination of the 
feet showed no osseous abnormalities, with no evidence of a 
tarsal disorder, though with some mild loss of longitudinal 
arch in weight-bearing position, and minimal degenerative 
changes particularly in the talo-navicular area.  

An October 1990 treatment letter from a private podiatrist 
notes that the veteran had a history of right foot surgery in 
1976.  Records obtained from that podiatrist show surgery in 
June 1990 consisting of bilateral arthroplasty to correct a 
deformed third metatarsal of the right foot and deformed 
fourth and fifth metatarsals of the left foot.  

Recent treatment records referable to the left upper 
extremity include VA treatment with noted history of 
difficulties with the left shoulder including pain with 
assessed tendinopathy from 1998, arthroscopic surgery in 
1999, and ongoing pain and limitation of functioning, though 
without an assessment of arthritis.  Recent treatment records 
also include VA treatment for a right shoulder disorder 
including diagnosed osteoarthritis with ongoing pain and 
limitation of functioning, as well as rotator cuff tear by 
MRI in July 2003.  Treatment records also include recent VA 
treatment for the feet status post surgeries reportedly in 
1988 and 1992, to correct toes in the feet.

Pertinent recent records also include a private treating 
physician's letter, dated in March 2000, documenting a visit 
in February 2000 based upon which the physician arrived at 
the conclusion that the veteran had reached maximum medical 
improvement as related to disabilities or symptoms including 
left shoulder pain, epicondylitis, and "multiple lower 
extremity problems." 

At his Travel Board hearing before the undersigned in October 
2008, the veteran testified as to having injured both his 
feet when he fell in a punji stick trap in service.  Beyond 
alleging bilateral foot injury from punji sticks, the veteran 
also alleged that he developed jungle rot of the feet in 
service, with persistent disability.  Regarding his 
shoulders, he testified to firing a lot of weapons in 
service, with recoil injury to the right shoulder.  He 
further testified to having nagging pain in that shoulder 
since getting out of service, which pain had always gotten 
worse.  He attributed his left shoulder difficulties to 
service as well, though he did not provide a clear basis for 
this beyond expressing, in effect, that because his right 
shoulder was injured in service his left should was related 
as well.  He added that his rotator cuffs were bad, and that 
he had undergone surgeries.  

IV.  Request to Reopen Claims for Foot Disorder and
Right Arm or Shoulder Disorder

The veteran was last previously denied service connection for 
a disorder of the toes in a September 1994 RO rating action.  
He did not appeal that decision, and accordingly it is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, 20.1103.  Although it 
is true that the RO addressed and denied a claim for service 
connection for hammertoes by a May 1997 rating action, that 
decision did not address the broader claim of any other 
disorder of the feet.  

Records added to the claims file since that September 1994 
last prior final denial of the claim for service connection 
for any disorder of the feet, has included current treatment 
records showing ongoing foot disability, as well as recent 
testimony.  Testimony provided at the Travel Board hearing 
regarding injury to both feet in service is new and relates 
to an unestablished fact necessary to substantiate the claim.  
Specifically, the veteran testified to punji puncture to both 
feet - not just the left ankle as document within the service 
treatment records (STRs) - and residual disability as a 
result of those punji stick injuries.  The veteran's 
testimony should be accepted as true for purposes of 
reopening the claim.  Hence, based on testimony provided, the 
claim for service connection for a bilateral foot disorder 
must be reopened.  38 C.F.R. § 3.156(a).

The veteran was last previously denied service connection for 
a disorder of the right shoulder by an April 1968 RO rating 
action.  The veteran did not appeal that decision, and 
accordingly it is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302, 20.1103.  That April 1968 RO decision noted an 
August 1966 STR, with that record assessing a contusion of 
the right shoulder with complaint of shoulder discomfort and 
finding of tenderness in the anterior deltoid area over the 
humeral head.  However, the RO then denied the claim based on 
the absence of evidence of current disability, with the 
veteran not having appeared for a scheduled VA examination to 
assess the current nature of any right shoulder disability.  

Since that last prior denial of service connection for a 
right shoulder disorder, recent VA treatment records document 
a current right shoulder disorder inclusive of osteoarthritis 
of the shoulder, as well as a rotator cuff tear as documented 
on MRI in July 2003.  Thus, recent treatment records 
establish the presence of a current right shoulder disorder, 
and this is new evidence which relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for a right shoulder disorder.  Accordingly, 
reopening the claim for service connection for a right 
shoulder disorder is warranted.  38 C.F.R. § 3.156(a).  The 
merits-based adjudication of this claim is addressed in the 
Remand, below. 

V.  Merits-Based Adjudication of Claim for Service Connection 
for 
Bilateral Foot Disorder 

While the veteran was denied service connection by RO rating 
actions in April 1968, November 1990, and September 1994 for 
any foot disorder, the Board has reviewed the claims file and 
finds that STRs and the VA examination report in January and 
February of 1968 - within the first post-service year - 
establish the presence of bilateral foot disability for which 
service connection is warranted.  Specifically, a March 1967 
STR notes the veteran's complaints including pain in the 
calves after standing for one-half hour.  An examiner 
assessed "mild degree pes planus."  While a VA examiner for 
compensation purposes in January 1968 found chronic foot 
strain supported by history only, a February 1968 X-ray 
evaluation of the feet revealed bilateral mild pes planus 
deformity, with "some mild loss of longitudinal arch," as 
well as minimal degenerative changes, "particularly in the 
talo-navicular joints distally."

Thus, a foot disorder of pes planus was supported in 1968, 
albeit an assessed mild case.  More so, the veteran was found 
to have arthritis of the feet (also mild) in February 1968, 
which thus warrants service connection for bilateral 
arthritis of the feet on a first-year-post-service 
presumptive basis.  Accordingly, the Board finds that service 
connection is warranted for both pes planus (by a 
preponderance of the evidence) and arthritis of the feet (on 
a presumptive basis), bilaterally.  38 C.F.R. §§ 3.303, 
3.307, 3.309.  

VI.  Claim for Service Connection for a Disorder of the 
Left Arm and Shoulder

The veteran has not provided a cogent theory by which 
activities in service, including particularly recoil from gun 
use striking the right shoulder, has caused injury to the 
left shoulder or otherwise precipitated left arm or shoulder 
disability.  The veteran has not alleged injury to the left 
arm or shoulder in service, and STRs and the veteran's 
service separation examination are entirely negative for an 
disorder of the left arm or left shoulder.  There is no 
documented evidence of any disorder of the left arm or 
shoulder for decades post service, and the veteran has not 
even alleged ongoing disability of the left arm or shoulder 
since service, to establish any continuity of symptomatology.  
In short, there is no evidence of disease or disability 
affecting the left arm or shoulder in service, or of any 
causal nexus between service and any current disability of 
the left arm or shoulder.  VA treatment records establishing 
current and recent disability including of the left shoulder 
as well as left epicondylitis, support the third prong of 
current disability to support the claim, but the first two 
prongs of disease or disability in service and a nexus 
between that or service generally and current disability, are 
simply absent in this case.  38 C.F.R. § 3.303.  Accordingly, 
because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply, and 
the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the laws governing presumptions 
related to injuries alleged to have been incurred in combat.  
However, the veteran has not alleged that he injured his left 
shoulder in combat, or that his left shoulder is otherwise 
related to his combat in service.  Hence, no such presumption 
is warranted related to the veteran's claim for service 
connection for a disorder of the left arm or shoulder.  38 
U.S.C.A. § 1154(b).  Also, current or past treatment or 
evaluation records do not show arthritis of the left shoulder 
or left arm, and hence consideration of the claim on a first-
year-post-service presumptive basis, based on arthritis, is 
not warranted.  38 C.F.R. §§ 3.307, 3.309.  


ORDER

The claim for service connection for a bilateral foot 
disorder is reopened, and to this extent the appeal is 
granted.  

The claim for service connection for a right shoulder 
disorder is reopened, and to this extent the appeal is 
granted.  

Service connection for bilateral pes planus and bilateral 
arthritis of the feet is granted. 

Service connection for a left arm or shoulder disorder is 
denied.  


REMAND

Regarding the veteran's PTSD increased rating claim, the 
Board notes that upon VA examination for compensation 
purposes in August 2006, the examiner found as follows: 

[T]he interpersonal dysfunction due to the PTSD 
renders him unemployable:  He cannot tolerate 
being around others, quickly gets into 
altercations and lacks the impulse control and 
judgment to completely avoid physical fights.  He 
has suicidal ideation with a plan but no intent 
and homicidal ideation when threatened.

In summary, his PTSD is chronic, severe and 
without remission.  He deserves consideration for 
a substantial increase in his service connected 
benefits for PTSD.  In my opinion he is 
permanently and totally unemployable due to his 
service connected PTSD.  

However, that medical report and other contemporaneous 
records noted substantial interpersonal difficulties related 
to and/or stemming from his relationship with his wife and 
his disabled daughter, all of whom then lived together.  They 
also noted recent severe environmental stressors, including 
catastrophic automobile injury to his daughter and residual 
paralysis, the veteran's own recent diagnosis and treatment 
for bladder cancer, and recent physical difficulties 
including bilateral epicondylitis reportedly necessitating 
his retirement from the Post Office in 2000.  

Only a short time later, in September 2006, the veteran was 
seen for outpatient psychiatric treatment, and was then noted 
to have separated from his wife.  The mental health picture 
at that point was markedly different:

He is doing well, and has separated from his wife.  
He feels more relaxed now that he is out of that 
ongoing conflict.  He is productive and working 
regularly with a friend.  Has some nightmares in 
response to triggers of Vietnam.  Continues to be 
socially isolated but is comfortable with a few 
close friends.  Diagnosis:  PTSD, chronic but 
stable.  Since the veteran's schedule has many 
commitments currently, he will call for a future 
[appointment] when needed.  No [suicidal ideation/ 
homicidal ideation] at this time.

Thus, the September 2006 treatment records reflects apparent 
marked improvement in the veteran's mental health 
precipitated changed circumstances, including his separation 
from a stressful marital/family situation, leading the Board 
to conclude that the evaluation provided in August 2006 of 
the veteran's PTSD may be no longer accurate.  A new VA 
examination is accordingly required.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

Regarding the reopened claim for service connection for 
service connection for a disorder of the right arm or 
shoulder, the claim is recharacterized as a claim for a right 
shoulder disorder, to reflect the evidentiary basis 
supporting reopening of the claim for a right shoulder 
disorder and its reopening thereby.  The Board notes that the 
STRs contain a treatment record in August 1966 documenting a 
complaint of shoulder pain with an assessment of contusion of 
the right shoulder.  The post-service records include recent 
records documenting osteoarthritis of the right shoulder as 
well as a rotator cuff tear by MRI in July 2003.  The veteran 
testified at his Travel Board hearing to having had nagging 
pain in the right shoulder since service.  Lay statements are 
competent as to presence of disability or symptoms of 
disability which are within the purview of lay knowledge and 
which are subject to lay observation, such as this reported 
nagging pain since service.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Lay evidence is potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence, as is the case here with 
the veteran's complaint of ongoing right shoulder pain since 
service.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006).

The Board cannot make its own medical determination, and 
where, as here, it is unclear whether etiology may point to 
service, that indicated possibility of a link to service must 
be addressed by medical examination.  Evans v. West, 12 Vet. 
App. 22, 30 (1998); Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  An examination is needed to address possible 
etiology as related to service based on the absence of such a 
medical opinion and the presence of evidence of injury in 
service, of current right shoulder disability, and of the 
veteran's testimony indicating the possibility of a link to 
service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Regarding the veteran's claims for service connection for 
blocked arteries and bladder cancer, the veteran, in his 
notice of disagreement submitted in March 2005, explained 
that these claims were based including on smoking tobacco 
having causing these diseases.  At his October 2008 Travel 
Board hearing, the veteran further clarified that he began 
smoking in service while in Vietnam, and also alleged that he 
smoked due to his PTSD.  Thus, the veteran presents these two 
claims on a direct basis including based on smoking begun in 
service, as well as on a secondary basis, as due to PTSD 
based on his smoking due to his PTSD.  However, the RO, 
including in the appealed rating decision as well as in the 
September 2005 SOC and October 2006, January 2007, and June 
2008 SSOCs, has not adjudicated these claims for service 
connection for blocked arteries and bladder cancer based on 
those theories related to smoking and PTSD.  

A service connection claim includes all theories under which 
service connection may be granted.  Bingham v. Principi, 421 
F.3d 1346, 1349 (Fed. Cir. 2005); Ashford v. Brown, 10 Vet. 
App. 120, 123 (1997).  The Board, therefore, has rephrased 
the issues on the first page of the present decision to 
ensure that the veteran's claim receives full consideration 
under all applicable laws.  Although there may be multiple 
theories or means of establishing entitlement to a benefit 
for a disability, if the theories all pertain to the same 
benefit for the same disability, they constitute the same 
claim.  See also Robinson v. Mansfield, 21 Vet. App. 545 
(2008) (VA is not required to raise sua sponte all possible 
theories of entitlement, but consideration must be afforded 
to those reasonably raised either by the claimant or the 
evidence of record).  Further, claims related to each other 
in the prescribed degree should not be subject to piecemeal 
decision-making on appellate litigation, and the claims as 
whole (including all theories) must be remanded for complete 
adjudication by the RO in the first instance.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) ("Court will [not] 
review BVA decisions in a piecemeal fashion"); Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990)  ("[a]dvancing 
different arguments at successive stages of the appellate 
process does not serve the interests of the parties or the 
Court"), aff'd 972 F.2d 331 (Fed. Cir. 1992).  Accordingly, 
because the RO has yet to address the claims for service 
connection for blocked arteries and bladder cancer based on 
the propounded theories related to smoking and PTSD, the 
appropriate course is for the Board to remand the claim for 
RO readjudication, based on all theories presented.  

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice complying with all 
notice and assistance requirements set forth 
in the VCAA and its implementing 
regulations, to include in accordance with 
currently applicable judicial caselaw.  In 
particular, notice should be provided 
addressing his claims for service connection 
for blocked arteries and bladder cancer, 
addressing both direct and secondary service 
connection, with applicable theories based 
on smoking and smoking as secondary to 
service-connected PTSD.  Notice should also 
reflect that the reopened claim referring to 
the right arm or shoulder has been 
recharacterized as a (reopened) merits-based 
claim for service connection for a right 
shoulder disorder.  All records and 
responses received should be associated with 
the claims file, and all indicated 
development undertaken.  

2.  Obtain any as-yet-unobtained VA 
treatment or examination records.  

3.  Thereafter, afford the veteran an 
examination to determine the current nature 
and severity of his service-connected PTSD.  
The claims file must be made available to the 
examiner for review in conjunction with the 
examination.  Any appropriate tests or 
studies should be conducted.  

a.  All signs and symptoms of PTSD should 
be noted, and the severity of disability 
should be explained in full.  Any 
assignment of a global assessment of 
functioning (GAF) score should be 
explained as to its representation of PTSD 
limitations.

b.  The examiner should review treatment 
and evaluation records, and note in 
particular the differences in impairment 
due to PTSD which may be documented as 
between findings upon VA examination for 
compensation purposes conducted in August 
2006, and findings upon VA mental health 
treatment in September 2006.  The examiner 
should note and address changes in 
circumstances which may have precipitated 
changes in impairment including as related 
to PTSD between August 2006 and September 
2006 and thereafter.  The examiner should 
also ascertain the veteran's current work 
and social activities, including as 
related to the veteran's work with a 
friend and his many commitments, as noted 
upon VA mental health treatment in 
September 2006.  

c.  Any opinion provided should include 
discussion of specific evidence of record.  
The examiner should set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed.  The conclusions of 
the examiner should reflect review of the 
claims file and discussion of pertinent 
evidence.

4.  Also after completion of instructions 1 
and 2, afford the veteran an appropriate 
examination to assess the nature and 
etiology of his claimed right shoulder 
disorder.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  All 
appropriate tests and studies should be 
conducted.  The examiner should answer the 
following:  

a.  For each right shoulder disorder 
identified, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the disorder 
developed in service or is otherwise 
causally related to service; or whether 
such origin or causation is unlikely 
(i.e., less than a 50-50 degree of 
probability).

b.  In providing the above opinion, it is 
essential that the examiner review past 
and current lay statements by the veteran, 
and consider both documented evidence of 
any history of disorder, as well as 
absence of any such history over any 
relevant time periods.  The examiner 
should consider the contusion to the 
shoulder noted upon in-service treatment 
record in August 1966, the absence of 
clinical records referable to the shoulder 
for years thereafter, the veteran's 
initial claim including for a disorder of 
the shoulder submitted in October 1967 
(which was denied based on the veteran's 
failure to appear for a VA examination), 
the veteran's contentions regarding firing 
numerous weapons in service with recoil-
associated harm to the shoulder, his 
contentions of ongoing nagging pain since 
service, and recent treatments as well as 
the historical record of right shoulder 
difficulties as documented within the 
claims file.  The examiner should also 
consider other factors which may affect a 
determination of etiology as related to 
service, including the veteran's work 
history post-service working for the Post 
Office.

c.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

d.  Any opinion provided should include 
discussion of specific evidence of record.  
The examiner should set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed.  The conclusions of 
the examiner should reflect review of the 
claims folder, and the discussion of 
pertinent evidence.  If some questions 
cannot be answered without resorting to 
pure speculation, this should be stated.

5.  Thereafter, and following any additional 
indicated development, in particular any 
which may be related to the claims for 
service connection for blocked arteries and 
bladder cancer, the RO should readjudicate 
the remanded claims de novo.  If any benefit 
sought is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


